PER CURIAM:
This is the second appearance of this legal malpractice case in this court. On the former appeal, 471 F.2d 840 (5th Cir. 1972), we reversed and remanded an order of the district court, 344 F.Supp. 555, granting summary judgment in favor of the appellee because we felt that the facts with respect to negligence and proximate cause had not been sufficiently developed to support summary judgment. Upon remand the district court held a full evidentiary hearing and made detailed findings of fact and conclusions of law. After careful consideration of the briefs, trial record and the opinion and findings of the district court, 366 F.Supp. 1283 (M.D.La.1973), we are unable to conclude that the district court committed error.
Judgment affirmed.